EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The added limitations are in underlined bold italics (example) and the deleted limitations are in strikethrough bold italics ().

Replace Claim 14
An expanding underground foundation component comprising: 
an elongated body having a first end and an opposing second end, wherein the first end comprises an opening dimensioned to pass a portion of an installation tool at a first orientation and to capture the portion of the installation tool at a second orientation; and 
an expanding portion proximate to the first end, the expanding portion capable of transversely extending a portion of the elongated body into supporting ground when the tool is pulled against the first end while at the second orientation; wherein the expanding portion of the foundation component comprises at least one crumple zone.

Cancel Claim 15


Replace Claim 16
The expanding foundation component according to claim  14, wherein the at least one crumple zone comprises a plurality of adjacent openings and a plurality of corresponding crumple lines, wherein each opening extends along a main axis of the foundation member and each crumple line is orthogonal to the main axis.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMBER ANDERSON can be reached on (571) 270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDWIN J TOLEDO-DURAN/              Primary Examiner, Art Unit 3678